PER CURIAM.
This appeal is dismissed based on the authority of Mendez v. West Flagler Family Association, 303 So.2d 1 (Fla.1974). The trial court struck the affirmative defenses and counterclaims of the maker and guarantors of a corporate promissory note sued upon by appellee in its complaint. Reversal of the trial court’s order would effectively reinstate a valid defense to appellee’s complaint. By fragmenting the appeal and trial of the original complaint, the lower court did not lose jurisdiction over appel-lee’s cause of action under the note. Thus, the parties could be faced with the anomalous result of a judgment on the debt and an, as yet, untried defense to enforcement of that obligation. In dismissing this appeal we withdraw our prior order dated May 24, 1988. In passing, we add that the trial court did not enter judgment on the note. Upon final disposition below, we assume the trial court will enter judgment on all issues consistent with its order granting summary final judgment.
SMITH, C.J., and ZEHMER and BARFIELD, JJ., concur.